Citation Nr: 9923214	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  96-48 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from May 1955 to May 1975.

This matter comes the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision of the North Little 
Rock, Arkansas Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran and his representative appeared at 
a hearing before a hearing officer at the RO in March 1997.  

The Board observes that the RO, in a March 1998 rating 
decision, granted service connection for postoperative 
residuals of resection for transitional cell cancer of the 
bladder and assigned a noncompensable evaluation.  In May 
1998, the veteran submitted a claim for an increased 
evaluation for postoperative residuals of resection for 
transitional cell cancer of the bladder, and the RO denied 
this claim in June 1998 rating decision.  At the time of the 
current decision by the Board, a notice of disagreement was 
not of record.  Accordingly, this issue is not before the 
Board.  Appellate review will be initiated by a notice of 
disagreement [(NOD)] and completed by a substantive appeal 
after a statement of the case is furnished as prescribed in 
this section.  See Bernard v. Brown, 4 Vet. App. 384 (1994); 
Roy v. Brown, 5 Vet. App. 554 (1993). 
 

FINDING OF FACT

Competent evidence of a current diagnosis of skin cancer is 
not of record.


CONCLUSION OF LAW

The veteran has not submitted a well grounded claim of 
entitlement to service connection for skin cancer.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has appealed the denial of service connection for 
skin cancer.  The veteran has not claimed that carcinoma was 
manifest during service or within one year of separation from 
service.  Rather, he asserts that service connection should 
be granted on the basis of his exposure to ionizing radiation 
during atmospheric nuclear weapon testing during service.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection for a 
disability that is claimed to be attributable to radiation 
exposure during service can be demonstrated by three 
different methods.  First, there are 15 types of cancer that 
are presumptively service connected.  38 U.S.C.A. § 1112(c) 
(West 1991); see also 38 C.F.R. § 3.309(d) (1998).  Second, 
38 C.F.R. § 3.311(b) (1998) provides a list of "radiogenic 
diseases" that will be service connected provided that 
certain conditions specified in that regulation are met.  
Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service," a task that "includes the difficult 
burden of tracing causation to a condition or event during 
service."  Davis v. Brown, 10 Vet. App. 209 (1997) (citing 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); Ramey 
v. Brown, 9 Vet.App. 40, 44 (1996) aff'd sub nom., Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997)).

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

In the instant case, the Defense Special Weapons Agency has 
confirmed that the veteran participated in both Operation 
PLUMBBOB and Operation HARDTACK II, series of atmospheric 
nuclear weapon detonations conducted in 1957 and 1958.
Operations PLUMBBOB and HARDTACK II are recognized by VA as 
an "operational period" in which onsite participation 
entitles veterans to presumptive service connection for 
several specified conditions.  38 U.S.C.A. § 1112(c) (West 
1991 & Supp. 1998); see also 38 C.F.R. § 3.309(d)(3) (1998).  
"Onsite participation" is defined as "presence at the test 
site, or performance of official military duties in 
connection with ships, aircraft or other equipment used in 
direct support of the nuclear test."  38 C.F.R. § 
3.309(d)(3)(iv)(A).  Thus, the Board deems that the veteran 
was exposed to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons 
in accordance with 38 C.F.R. § 3.311(b)(1)(i) (1998), and is 
a radiation exposed veteran as defined by 38 C.F.R. § 
3.309(d)(3)(i) (1998).

The veteran asserts that he has been diagnosed and treated 
for multiple skin cancers since 1987 and that this skin 
cancer was the result of his exposure to ionizing radiation 
during service.  The Board has reviewed the post-service 
private and VA medical evidence dated from 1993 to 1997.  
Private medical records dated from August 1993 to April 1995, 
including an April 1994 pathology report, show diagnoses and 
treatment for actinic keratoses and solar keratoses.  At an 
April 1997 VA examination, the veteran reported having 
developed and removal of skin lesions of his arm, head, and 
neck since 1975.  According to the veteran, some of these 
lesions have been precancerous and cancerous.  The impression 
included actinic keratosis and premalignant skin.

As noted previously, the Defense Special Weapons Agency, in 
July 1997 correspondence confirmed the veteran's 
participation in atmospheric nuclear testing in the 1950s.  
However, according this agency, the scientific dose 
reconstruction indicates that the veteran would have received 
a probable dose of 0.01 rem gamma of radiation.  The agency 
further stated that internally deposited radioisotopes in the 
body at levels associated with those at atmospheric nuclear 
testing would present minimal dose to the skin and there is 
no evidence to suggest that skin cancer is associated with 
radiation doses (external or internal) at the levels received 
by the participants in the atmospheric nuclear testing. 

In a March 1998 letter from the Director of the VA 
Compensation and Pension Service stated that following review 
of the claims folder, exposure to ionizing radiation is 
conceded.  However, the Director notes that the available 
medical records show only diagnoses of actinic and solar 
keratoses, but no diagnosis of skin cancer.  

The Board notes that the medical evidence does not show, nor 
does the veteran contend, that his claimed disorder, skin 
cancer, is included in the fifteen types of cancer that are 
subject to presumptive service connection under 38 U.S.C.A. § 
1112(c) (West 1991).  

For purposes of 38 C.F.R. § 3.311(b) (1998), the Board notes 
that the medical evidence shows that veteran's claimed skin 
cancer disorder is one of the radiogenic diseases listed in 
the regulation.  See 38 C.F.R. § 3.311(b)(2) (1998).  
However, as noted by the Director of VA Compensation and 
Pension Service, there is no competent evidence of record 
indicating a current diagnosis of skin cancer.

Moreover, as to the diagnoses of actinic keratoses and solar 
keratoses, the Board notes that competent evidence of record 
showing a nexus between the veteran's actinic keratoses and 
solar keratoses and active service, including exposure to 
ionizing radiation is not of record.

The veteran's claim for service connection for skin cancer is 
not well grounded.  See Caluza, supra.  Service connection is 
warranted for a "[d]isability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty . . .."  38 U.S.C.A. § 1110 (West 
1991).  Although the veteran has stated that he has skin 
cancer, there is no current diagnosis of skin cancer.  In the 
absence of proof of a current disability which is related to 
service, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran's 
assertions that he has a disability are not competent and do 
not establish a well grounded claim.  Chelte v. Brown, 10 
Vet. App. 268 (1997).   Therefore, the Board concludes that 
the veteran's claim for service connection for skin cancer is 
not well grounded.  Accordingly, the claim for service 
connection for skin cancer is denied.  38 U.S.C.A. § 5107 
(West 1991).



ORDER

Service connection for skin cancer is denied.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

